DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biedemann (DE 202016106799) in view of Zhu et al (CN 211858849). 
Regarding claim 1 and 7, Biedemann teaches a method for operating a heating device for controlling a temperature of a radome of a radar sensor of a vehicle (“compressed air ducts are arranged in or on the radome and/or in or on the cover and/or in or on the headlamp windshield” and “at least one heating element for heating the compressed air and / or at least one compressed air duct”), comprising: receiving surroundings data that describe surroundings of the vehicle and/or at least one area of the radome of the vehicle; outputting a heating signal to the heating device in order to control the temperature of the radome on the basis of the detected deposit of the precipitation (“The device according to the invention is particularly suitable for removing snow or ice or else a fogging or other dirt on the surface of the radome”) wherein the surroundings data received are image data from at least one camera of the vehicle (“the camera can detect the surroundings of the vehicle”), and the image data are used to detect the precipitation in the surroundings and/or on the area of the radome (“at least one camera which is suitable for capturing individual images or image sequences’).
Regarding claim 1 and 7, Biedemann does not teach detecting a deposit of a precipitation on the radome on the basis of the surroundings data and the detecting of the deposit of the precipitation on the radome comprising using the image data to detected the precipitation in the surroundings and or on the area of the radome. Zhu teaches detecting a deposit of a precipitation on the radome on the basis of the surroundings data and the detecting of the deposit of the precipitation on the radome comprising using the image data to detected the precipitation in the surroundings and or on the area of the radome (page 4, lines 15-25, “the camera 275 shooting image, real-time observing the cleaning condition, after cleaning, the controller 271 receives the snow-stopping instruction”). It would have been obvious to modify Biedemann to include detecting a deposit of a precipitation on the radome on the basis of the surroundings data and the detecting of the deposit of the precipitation on the radome comprising using the image data to detected the precipitation in the surroundings and or on the area of the radome because it is a known deposit detection technique to improve the radome deposit clearing device of Biedemann to yield a predictable the radome deposit clearing device.
Regarding claim 3, Biedemann teaches the image data describe the area of the radome and/or the deposit of the precipitation on the area of the radome (“the camera can detect the surroundings of the vehicle”).
Regarding claim 6, Biedemann teaches the surroundings data received are further data that describe a temperature in the surroundings, a humidity in the surroundings, and/or a position of the vehicle, and the precipitation is characterized based on the image data and/or the further data (“temperature and humidity sensors, which give very reliable information about the immediate climatic environment of the vehicle”).
Regarding claim 8, Biedemann teaches heating control system for a radome of a vehicle, comprising: the computing device according to claim 7; the heating device for controlling the temperature of the radome (“compressed air ducts are arranged in or on the radome and/or in or on the cover and/or in or on the headlamp windshield” and “at least one heating element for heating the compressed air and / or at least one compressed air duct”); and the at least one camera for providing image data (“at least one camera which is suitable for capturing individual images or image sequences’).
Regarding claim 9, Biedemann teaches vehicle comprising a heating control system according to claim 8 (“the invention is particularly suitable for removing snow or ice or else a fogging or other dirt on the surface of the radome and/or the cover of the camera and/or the headlight front screen and thereby an undisturbed or less disturbed view of the environment through the Radar sensor or the camera to allow and thereby detect the environment of the vehicle”).
Regarding claim 10, Biedemann teaches the vehicle is an automobile (“The vehicle front 20 shows a device 1 for de-icing and / or de-icing a radar device 2 and two headlights 3 , The radar device 2 is central to the vehicle front 20 arranged and is through the two headlights 3 framed sideways”)
Claim(s) 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biedemann in view of Zhu as applied to claim 1 above, and further in view of Dumler (US 20210285867)
Regarding claim 2, Dumler teaches in order to detect the deposit, a deposit probability, which describes a probability of there being the deposit of the precipitation on the radome, is determined based on the image data (para 43, “the pixels represent a probability of the appearance of water or ice“). It would have been obvious to modify Biedemann in view of Zhu to include in order to detect the deposit, a deposit probability, which describes a probability of there being the deposit of the precipitation on the radome, is determined based on the image data because it is a known deposit detection technique to improve the radome deposit clearing device of Biedemann to yield a predictable the radome deposit clearing device.
Regarding claim 2, Biedemann teaches the heating signal is output based on the deposit probability (“the entire device 1 for de-icing and/or de-icing of the headlights 3 or the radar device 2 purposefully activated, deactivated or activated to a desired extent”).
Regarding claim 4, Dumler teaches the image data describe precipitation on and/or beside a road on which the vehicle is situated, and/or the image data describe falling precipitation (para 116, “a device 200 for identifying an aggregate state of the water on a surface 150 by means of an optical sensor’). It would have been obvious to modify Biedemann in view of Zhu to include the image data describe precipitation on and/or beside a road on which the vehicle is situated, and/or the image data describe falling precipitation because it is using a known precipitation camera detector of Dumler in the precipitation camera detector of Biedemann to yield a predictable precipitation camera detector.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biedemann in view of Zhu as applied to claim 9 above, and further in view of Schmalenberg et al (US 20200246812).
Regarding claim 5, Schmalenberg teaches the image data describe precipitation hurled up during convoy travel in which another road user travels in front of the vehicle (para 24 and 25, “an unpaved/dirt road, a paved road covered in a dusty substance, or the like) such that an aerosol cloud 110 is kicked up behind the vehicle as its tires disturb the dusty surface (such as creating a cloud of dirt). An aerosol 110 may be any particulate suspended in air’ and “the scanning device 106 is a Flash LIDAR device with single photon counting capability to build a 3D data set of the shape and density of the aerosol cloud, although any suitable scanning device may be utilized, such as laser, radar, and the like”). It would have been obvious to modify Biedemann in view of Zhu to include the image data describe precipitation hurled up during convoy travel in which another road user travels in front of the vehicle because it is merely using a known precipitation hurling detection of Schmalenberg in the vehicle camera detection device of Biedemann to yield a predictable object camera detector.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biedemann in view of Zhu as applied to claim 9 above, and further in view of Doldt et al (DE 102018202201).
Regarding claim 11, Doldt teaches the at least one camera is arranged on the vehicle such that at least one area of the radome is situated in a capture zone of the at least one camera (“ the transparent radome plate 3 and the mirror 7 located area 9 are the beam path 10 to the camera 4 and the beam path 11 to the radar device 5 superimposed on each other, leaving the radome plate 3 when installed”). It would have been obvious to modify Biedemann in view of Zhu to include the at least one camera is arranged on the vehicle such that at least one area of the radome is situated in a capture zone of the at least one camera because it is merely a combining the radar and camera into a signal aperture from Doldt into the radar camera system of Biedemann to yield a predictable radar and camera detection device.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A BRAINARD whose telephone number is (571)272-2132. The examiner can normally be reached Monday - Friday 7:00 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY A. BRAINARD
Primary Examiner
Art Unit 3648



/TIMOTHY A BRAINARD/Primary Examiner, Art Unit 3648